          Case 1:19-cr-00318-JMF Document 27 Filed 06/06/19 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007



                                                              June 6, 2019


By EMAIL
Honorable Jesse M. Furman
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

       Re:    United States v. Ashu, et al., 19 Cr. 318 (JMF)

Dear Judge Furman:

        Pursuant to this Court’s order (see ECF No. 26), the Government respectfully submits this
letter attaching Exhibit A to the Government’s prior letter dated June 6, 2019, which was
inadvertently omitted from the Government’s prior filing. (See ECF No. 25-1.)

                                              Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney

                                            By:     ____________/s/
                                                    Olga Zverovich / Jarrod L. Schaeffer
                                                    Assistant United States Attorneys
                                                    Tel: (212) 637-2514 / 2270
